DETAILED ACTION

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detecting unit and control unit in claims 1 and 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The detecting means is interpreted as sensors or equivalent and the blower driving means is interpreted as a motor or equivalent. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35-44, 47, 51, 54-61, 63-64 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Geffen in view of Chua et al (US Pat. No. 5,735,268), hereinafter Chua.
Regarding claims 35, 52, and 67 Geffen teaches a breathing apparatus and a method of controlling a breathing apparatus and a computer program product (Page 7: lines 11-17, Figs. 1A-1D) comprising:
an inspiratory channel (Figs. 1a-1D: 82), an expiratory channel (Fig. 2B: exhale through 130 to 126, page 21) and a patient interface (Fig. 1D: 96), wherein the inspiratory channel and the expiratory channel are connected to the patient interface (Fig. 1D, Fig. 2B, the circuit is connected to patient 100 with mask 96),
a blower comprising blower driving means (Fig. 1D: compressor 52 with driving means (fig. 1d: 53, page 13), wherein the blower is arranged to produce a flow of air to the inspiratory channel (Fig. 1D, Fig. 2A, page 1314-30),
an oxygen valve (Fig. 1D: 39) arranged to be connected to an oxygen source (Fig. 1D:46), wherein the oxygen valve is configured to selectively delivery a flow of oxygen from the oxygen source to the inspiratory channel (Page 19: lines 14-28),
a valve configured to prevent flow of gas in a direction from the patient interface in the inspiratory channel (Fig. 2A: 118, page 20: lines 9-10),
a detecting unit configured to detect breathing phases (Fig. 1D: page 15, lines 4-14, sensor package 66, bottom of page 16 to top of page 17, detection of initiation of a breathing effort), and
a control unit (fig. 1D: 60) connected to the blower driving means, the oxygen valve and the detecting unit, (page 13, CPU controls the compressor, page 15, sensor package 66 sends electrical signals to CPU, page 19, CPU controlled valve 39)
characterized in that the control unit is configured to control the blower driving means so that the blower produces substantially no flow of air to the inspiratory channel during a time period (tp) (page 7: lines 9-19, page 9: lines 21-30, the compressor is deactivated so as substantially not to compress the gas during an expiration phase of the system which would start after the inspiration phase)
and ending the latest upon initiation of the subsequent inspiration phase. (page 7: lines 9-19 and page 9: lines 21-30, compresses gas during an inspiration phase, page 17 top of page)
Geffen teaches a time period starting after a period of time of inspiration  but does not explicitly state during inhalation.
However, Chua teaches an oxygen delivery device which teaches a time period (tp) with substantially no flow which starts during the inspiration phase (Fig. 2: LS end of delivery occurs during inhalation, Col. 17: lines 4-10) and ends during an onset of the subsequent expiration phase. (Fig. 2: ws start of delivery/end of time period with no flow is at end of inhalation, Col. 14: lines 45-50 goes into a flow state in the waning stages of exhalation)
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to have modified Geffen to include wherein the time period (tp) starts during the inspiration phase and ends during an onset of the subsequent expiration phase as taught by Chua since this results in purging of air remaining in the nasal passage from the prior breath (col. 21: lines 30-35).

Regarding claims 36 and 53, Geffen in view of Chua teaches the breathing apparatus according to claim 35 and the method of claim 52, and Geffen further teaches wherein the control unit is configured to deactivate the blower driving means during the time period (tp). (page 7: lines 11-15)

Regarding claim 37 and 54, Geffen in view of Chua teaches the breathing apparatus according to claim 35 or a method of claim 52 but does not teach wherein the time period (tp) starts during the inspiration phase and ends during an onset of the subsequent expiration phase.
However, Chua teaches an oxygen delivery device which teaches a time period (tp) with substantially no flow which starts during the inspiration phase (Fig. 2: LS end of delivery occurs during inhalation, Col. 17: lines 4-10) and ends during an onset of the subsequent expiration phase. (Fig. 2: ws start of delivery/end of time period with no flow is at end of inhalation, Col. 14: lines 45-50 goes into a flow state in the waning stages of exhalation)
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to have modified Geffen to include wherein the time period (tp) starts during the inspiration phase and ends during an onset of the subsequent expiration phase as taught by Chua since this results in purging of air remaining in the nasal passage from the prior breath (col. 21: lines 30-35).

Regarding claims 38 and 55, Geffen in view of Chua teaches the breathing apparatus according to claim 37, or a method of claim 52 and Chua further teaches wherein the time period (tp) starts during a final portion of the inspiration phase (Fig. 2:LS) and ends during an onset of the subsequent expiration phase. (Fig. 2: WS time period of no flow ends, Col. 22: lines 25)

Regarding claims 39 and 56, Geffen in view of Chua teaches the breathing apparatus according to claim 35, or a method of claim 52 and Chua further teaches wherein the time period (tp) starts during a final portion of the inspiration phase (Col. 22: lines 15-20) and ends during a duration of the subsequent expiration phase. (Col. 11: lines 7-12, Fig. 2)
Chua does not expressly teach wherein the time period ends during 50% to 75% of a duration of the subsequent expiration phase. 
However, it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to have modified the device of Geffen in view of Chua to have the time period end during a duration of 50-75% of the subsequent exhalation phase since it has been held that “where the only difference between the prior art and a device having the claimed relative dimensions would not perform differently than the prior art, the claimed device was not patentably distance from the prior art device.” Gardner v. TES syst, Inc. In the instant case, the device of Geffen in view of Chua would not operate differently with the claimed times since the device will stop flow during the inhalation and begin it during exhalation. Further applicant places no criticality on the range, merely stating that it may end during 50%-75: of the duration of the expiration. (page 26: lines 4-5)

Regarding claims 40 and 57, Geffen in view of Chua teaches the breathing apparatus according to claim 37 and the method of claim 55, and Chua further teaches wherein the final portion of the inspiration phase is towards the end of inspiration (Col. 22: lines 15-20)
Chua does not expressly teach wherein the final portion of inspiration is between 65% and 95% of the duration of the inspiration phase.
However, it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to have modified the device of Geffen in view of Chua to have the final portion of inspiration be between 65% and 95% of inspiration since it has been held that “where the only difference between the prior art and a device having the claimed relative dimensions would not perform differently than the prior art, the claimed device was not patentably distance from the prior art device.” Gardner v. TES syst, Inc. In the instant case, the device of Geffen in view of Chua would not operate differently with the claimed times since the device will stop flow during the inhalation and begin it during exhalation. Further applicant places no criticality on the range, merely stating that according to some embodiments it may be between 65% and 95%. (page 24: lines 24-25)

Regarding claims 41 and 58, Geffen in view of Chua teaches the breathing apparatus according to claim 35 and the method of claim 58, and Chua teaches wherein the control unit is configured to control the oxygen valve to increase delivered flow of oxygen from the oxygen source to the inspiratory channel during at least a portion of the time period tp, using the control unit. (Col. 9: lines 40-50)
It would have been obvious to a person or ordinary skill in the art to have provided Geffen with the control of oxygen supply as taught by Chua to tailor the supply to the patient’s supplementary oxygen needs. (Col. 10: lines 3-5)

Regarding claims 42 and 59, Geffen in Chua teaches the breathing apparatus according to claim 35 and the method of claim 52. Chua further teaches wherein the control unit is configured to control the oxygen valve to increase delivered flow of oxygen from the oxygen source to the inspiratory channel during an initial portion of the time period tp, using the control unit. (Col. 9: lines 40-50)
It would have been obvious to a person or ordinary skill in the art to have provided Geffen with the control of oxygen supply as taught by Chua to tailor the supply to the patient’s supplementary oxygen needs. (Col. 10: lines 3-5)

Regarding claims 43 and 60, Geffen in view of Chua teaches the breathing apparatus according to claim 35, and the method of claim 52 and Chua further teaches wherein the control unit is configured to control the oxygen valve to increase delivered flow of oxygen from the oxygen source to the inspiratory channel during an initial portion of the inspiration phase, using the control unit. (Col. 9: lines 55-60)

Regarding claims 44 and 61, Geffen in view of Chua teaches the breathing apparatus according to claim 35, and the method of claim 52, and Chua further teaches wherein the control unit is configured to control the oxygen valve to deliver a flow of oxygen from the oxygen source to the inspiratory channel from an onset of the inspiration phase to 40% -100% of the duration of the inspiration phase. (Col. 9: lines 37-47, oxygen is supplied during the first half of inhalation up to peak inhalation, point 36 of fig. 2) 

Regarding claims 46 and 63 Geffen in view of Chua teaches the breathing apparatus according to claim 35 and the method of claim 52, and further teaches wherein the control unit is configured to control the oxygen valve to deliver a flow of oxygen from the oxygen source to the inspiratory channel during a second time period tp2 lasting from an onset of the inspiration phase to a portion of an inspiration phase. (Chua: Col. 9: lines 37-47, oxygen is supplied during the first half of inhalation up to peak inhalation, point 36 of fig. 2)
Geffen in view of Chua does not expressly teach wherein the control unit is configured to control the oxygen valve to deliver a flow of oxygen from the oxygen source to inspiratory channel during a second time period tp2 lasting from an onset of the inspiration phase to 10%-30% of the duration of the inspiration phase.
However, it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to have modified the device of Geffen in view of Chua to the oxygen valve to deliver a flow of oxygen from the oxygen source to inspiratory channel during a second time period tp2 lasting from an onset of the inspiration phase to 10%-30% of the duration of the inspiration phase since it has been held that “where the only difference between the prior art and a device having the claimed relative dimensions would not perform differently than the prior art, the claimed device was not patentably distance from the prior art device.” Gardner v. TES syst, Inc. In the instant case, the device of Geffen in view of Chua would not operate differently with the claimed times since the device will stop flow during the inhalation and begin it during exhalation. Further applicant places no criticality on the range, merely stating that according to some embodiments it may be optionally between 10% and 30%. (page 13: lines 10-13)

Regarding claims 47 and 64, Geffen in View of Chua teaches the breathing apparatus according to claim 35, and the method of claim 52, and Chua teaches wherein the control unit is configured to control the oxygen valve to deliver a flow of oxygen from the oxygen source to the inspiratory channel during the expiration phase. (Col. 9: lines 40-50)
It would have been obvious to a person or ordinary skill in the art to have provided Geffen with the control of oxygen supply as taught by Chua to tailor the supply to the patient’s supplementary oxygen needs. (Col. 10: lines 3-5)

Regarding claim 51, Geffen in view of Chua teaches the breathing apparatus according to claim 35 and the method of claim 52, but Geffen does not teach a battery.
However, Chua teaches further comprising: at least one battery connected to the blower driving arrangement and configured to supply driving energy to the blower driving arrangement. (Col. 15: line 65- col. 16: line 10, Col. 18: lines 10-15) 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Geffen with the battery as taught by Chua to provide back-up power for the system. (Col. 18: lines 10-15)

Claims 48 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Geffen in view of Chua et al (US Pat. No. 4,735,268), hereinafter Chua and further in view of Saitou et al (US 2019/0160246), hereinafter Saitou. 
Regarding claims 48 and 65, Geffen the breathing apparatus according to claim 35 and the method of claim 52, but does not teach wherein the control unit configured to control the blower to deliver a flow of air to the inspiratory channel during the expiration phase.
However, Saitou teaches a breathing apparatus (Abstract) wherein the control unit is configured to control the blower to deliver a flow of air to the inspiratory channel during the expiration phase. (Paragraphs 12 and 36)
It would have been obvious to a person or ordinary skill in the art to have provided Geffen in view of Chua with the delivered air during the expiration phase to gradually increase speed to provide a faster response during inhalation. (paragraph 12)

Allowable Subject Matter
Claims 45, 49, 50, 62 and 66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 45 and 62, the prior art of record does not disclose or render obvious wherein the control unit is configured to control the oxygen valve to increase delivered flow of oxygen from the oxygen source to the inspiratory channel during a final portion of the inspiration phase.
The prior art teaches reducing or stopping the flow of oxygen towards the end of the inhalation phase to prevent wasting of oxygen.  
Regarding claims 49, 50 and 66, the prior art does not disclose or render obvious an input unit connected to the control unit, wherein the input unit is configured to provide a selection of a mode of operation among at least two different modes of operation, and wherein the control unit is configured to adapt the time period tp on the basis of the selected mode of operation.

Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive. Applicant argues that it would not have been obvious to a person of ordinary skill in the art to have modify Geffen with Chua. However, the examiner respectfully disagrees as both devices are in the same field of endeavor to provide respiratory gas to a patient. 
Applicant further argues that the combination of Geffen with Chua would not result in the device as claimed since Chua teaches controlling the valves rather than controlling a blower. The examiner respectfully disagrees. The combination teaches that it is desirable to control the gas delivery to the patient during the inhalation phase and not during the exhalating phase. Geffen teaches controlling a blower to achieve the delivery and to stop delivery at desired times. Chua teaches the period of time when the gas should be delivered. Therefore, it would have been obvious to combine Geffen which teaches control of the blower with the teaching from Chua for a desired period of time of no delivery which would result in a blower controlled to stop delivery during the claimed period during inhalation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785